DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-5, 7-14, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2012/0088997 A1 to Guiseppi-Elie.
As to claim 1, Guiseppi-Elie discloses an analyte sensor comprising: 
a working electrode comprising a sensing surface having an array of two or more physically offset discrete sensing elements, wherein each sensing element comprises an analyte-responsive enzyme (see Fig 3A and [0033]); and 
a counter electrode (see [0007]).  
As to claim 2, Guiseppi-Elie further discloses wherein the sensing elements are discontiguous or contiguous (see Fig 3A).  
As to claim 3, Guiseppi-Elie further discloses wherein the sensing surface further comprises inter-feature areas between the sensing elements (see Fig 3A).  

As to claim 5, Guiseppi-Elie further discloses wherein the sensing elements have a volume ranging from 0.01 pL to 1000 pL (see [0027] – radius of 25 x 10-6 m yields an area of ~ 2 x 10-9 m with electrode height of approximately 5 x 10-3 m amounts to approximately 1 x 10-12 m3 (~1 pL)).  
As to claim 7, Guiseppi-Elie further discloses wherein at least a portion of the analyte sensor is configured to contact a body fluid and the sensing elements are configured to detect one or more in vivo analytes therein (see Abstract).  
As to claim 8, Guiseppi-Elie further discloses wherein the one or more in vivo analytes comprises glucose (see [0029]).  
As to claim 9, Guiseppi-Elie further discloses wherein the analyte sensor is factory calibrated, requiring no user calibration or re-calibration (this limitation fails to provide structure).  
As to claim 9, Guiseppi-Elie discloses an analyte sensor comprising:  49ADC Ref: 10607USC1 Vorys Ref: 075403-001083
a working electrode comprising a sensing surface having an array of at least two rows of two or more laterally disposed discrete sensing elements, the array configured such that one row of sensing elements is physically offset from another row of sensing elements, wherein each sensing element comprises an analyte-responsive enzyme (see Fig 3A and [0033]); and 
 a counter electrode (see [0007]).  
As to claim 11, Guiseppi-Elie further discloses wherein the sensing elements are discontiguous or contiguous (see Fig 3A).  
As to claim 12, Guiseppi-Elie further discloses wherein the sensing surface further comprises inter-feature areas between the sensing elements (see Fig 3A).  

As to claim 14, Guiseppi-Elie further discloses wherein the sensing elements have a volume ranging from 0.01 pL to 1000 pL (see [0027] – radius of 25 x 10-6 m yields an area of ~ 2 x 10-9 m with electrode height of approximately 5 x 10-3 m amounts to approximately 1 x 10-12 m3 (~1 pL)).   
As to claim 16, Guiseppi-Elie further discloses wherein at least a portion of the analyte sensor is configured to contact a body fluid and the sensing elements are configured to detect one or more in vivo analytes therein (see Abstract).  
As to claim 17, Guiseppi-Elie further discloses wherein the one or more in vivo analytes comprises glucose (see [0029]).   
As to claim 18, Guiseppi-Elie further discloses wherein the analyte sensor is factory calibrated, requiring no user calibration or re-calibration (this limitation fails to provide structure).  
As to claim 19, Guiseppi-Elie discloses a method comprising: 
monitoring a level of one or more analytes from signals generated by an analyte sensor (see [0029]), the analyte sensor configured to contact a body fluid comprising the one or more analytes and comprising: 
a working electrode comprising a sensing surface having an array of at least two rows of two or more laterally disposed discrete sensing elements, the array configured such that one row of sensing elements is physically offset from another row of sensing elements, wherein each sensing element comprises an analyte-responsive enzyme (see Fig 3A and [0033]); and a counter electrode (see [0007]).  
As to claim 20, Guiseppi-Elie further discloses wherein monitoring the level of the one or more analytes is over a period of time (see Abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guiseppi-Elie in view of US 2011/0282172 A1 to Sass.
	As to claims 6 and 15, Guiseppi-Elie fails to disclose wherein the sensing elements have an arcuate cross-sectional profile.
	However, in a related invention, Sass teaches that sensors may be any of a number of finite, identified shapes (see [0026]). 
	To one of ordinary skill in the art at the time the invention was made, it would have been obvious to try any of the shapes identified by Sass in order to choose the one that results in the best performance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/
Primary Examiner, Art Unit 3791